Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over KOH ENG ( WO 2009/123432 A2 ) in view of Yuasa (JP-2015084366-A) and BANA (US20170207658A1)
With Regard to Claim 1, KOH ENG teaches a coil device, the coil device comprising:
A magnetic core including a housing formed of a non- magnetic material (a long string of plastic, page 2, para 1); a ferromagnetic body ( ferrite beads core with a center hole, Fig. 1) formed of a ferromagnetic material surrounding an outer side of the housing and is (ferrite beads core may have center hole that allow insertion of a long string of plastic, page 2, para 1, which teaches ferrite bead core surround the long string of plastic house); and a coil ( winding coil, claim 10 of Koh Eng) wound around an outer circumference  of the magnetic core (10 Epoxy compound El of Fig. 1 bond the winding coil to ferrite cores surface of quadruple holes HBl and quadruple holes HB2 see claim 10 of Koh Eng).
KOH ENG does not teach a power receiving coil formed by sealing an electrical wire with a resin cover, disposed underwater.
Yuasa teaches a power receiving coil formed by sealing an electrical wire ( winding of 250 , Fig. 3) with a resin cover ( e.g., 230, Fig. 3) ( Note that Yuasa also teaches a coil ( e.g., 250, Fig. 3) wound around an outer circumference  of the magnetic core ( e.g., 260, Fig. 3))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koh Eng, to include a power receiving coil formed by sealing an electrical wire with a resin cover, as taught by Yuasa, because it is well known in the art that the resin sealing of the wire can protection against the vibration and corrosive agents, and ,the  resin sealing of the coil can reduce the maintenance cost
IN addition, Bana teaches the coil device is a power receiving device disposed underwater (Fig. 7A, 610 underwater)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Koh Eng and Yuasa, to configured the coil device as a power receiving device, as taught by Bana. Koh Eng already teaches the coil device can operate at radio frequency (page 1, para 5-10 of Koh Eng), Bana teaches that the coil unit to transmit both power and data ([0036]), it would be obvious the combine the two prior art because it is desired to operate the coil to transmit both power and data, avoid additional structure/coil to transmit the power, reduce the cost and implement a compact design. In addition, this configuration satisfies user’s requirement by operating the power receiving device underwater to satisfy user’s requirement and improve the user’s experience
With Regard to claim 3, the combination of KOH ENG, Yuasa and Bana teaches all the limitations of claim 1.
Koh Eng does not teach wherein the power receiving device is an underwater vehicle configured to move underwater.
Bana teaches the power receiving device is an underwater vehicle configured to move underwater (Fig. 7A 610 can move underwater).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the power receiving device is an underwater vehicle to move underwater, as taught by Bana in order to provide the wireless power to the underwater vehicle for user’s specific needs, supply power to a moving device, satisfy user’s requirement and improve the user’s experience.


3. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KOH ENG ( WO 2009/123432 A2 ) Yuasa (JP-2015084366-A) and BANA (US20170207658A1)  in further view of Ichikawa (US20150357828A1)
With regard to claim 2, the combination of Koh Eng, Yuasa and Bana teaches all the limitations of claim 1, but not a sensor, wherein the sensor is disposed outside the housing, and is configured to detect and acquire data, and wherein the ferromagnetic body is absent at a position facing the sensor disposed outside the housing.
However, Ichikawa teaches a sensor (e.g., 100, Fig. 27), wherein the sensor is disposed outside the housing (100 is disposed outside ferrite core 21, Fig. 27 and Koh Eng teaches that housing is insides the ferrite core, the combination of Koh Eng and Ichikawa teaches the sensor is outsides the housing because Koh Eng teaches  housing is insides the ferrite core, while Ichikawa teaches sensor is outsides the ferrite core) , and is configured to detect and acquire data (100 is sensor, Fig. 27), and wherein the ferromagnetic body( 22, Fig. 27)  is absent at a position facing the sensor ( e.g., 100, Fig. 27) disposed outside the housing ( see Fig. 27, 22 is absent at the position where sensor 100 is located/facing because 100 is not on the 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to include a sensor, wherein the sensor is disposed outside the housing, and is configured to detect and acquire data, and wherein the ferromagnetic body is absent at a position facing the sensor disposed outside the housing, as taught by Ichikawa, in order to face the winding which including the region has strong magnetic field strength to detect the require temperature information, increase the accuracy of measurement and prevent increased cost [0005]

4. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KOH ENG ( WO 2009/123432 A2 ) Yuasa (JP-2015084366-A)  and BANA (US20170207658A1)  in further view of OVERTON (US20120032523A1)
With regard to claim 4, the combination of KOH ENG, Yuasa and Bana teaches all the limitations of claim 1.
Koh Eng does not teach wherein the power receiving device is fixedly installed underwater.
OVERTON teaches wherein the power receiving device is fixedly installed underwater (see Fig. 5, 35 is a power receiving device fixed underwater, also see abstract, supply power to a device at a underwater well, which is fixed)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the power receiving device to be fixedly installed underwater, as taught by Overton, in order to provide the wireless power to the underwater fixed structure for user’s specific needs, satisfy user’s requirement and improve the user’s experience, and wireless power is a cheap solution to fixed wire power undersea ( see [0004] of Overton)

5. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (WO2018079082A1) in view of Ichikawa (US 20130037365 A1)
With regard to claim 5, Eguchi teaches a power transmitting device configured to transmit electric power to a power receiving device ( e.g. 200 insides of 70, Fig. 2)  comprising a housing ( e.g., housing of 70, Fig. 2) underwater ( see Fig. 7, 70 underwater), the power transmitting device comprising:
a power transmitting coil ( e.g., CLA, Fig. 2, Fig. 7)  and two relay coils ( e.g., two CLCs, Fig. 2, Fig. 7) configured to transmit electric power to a power receiving coil ( e.g., CLB, Fig. 2) of the power receiving device via a magnetic field ( see abstract, page 1 of translation magnetic field), wherein the power transmitting coil ( e.g., CLA, Fig. 2, Fig. 7) and the two relay coils ( e.g., two CLCs, Fig. 2, Fig. 7)  are arranged in a horizontal direction ( see page 24 of translation para 3, the power transmission coil CLA, the relay coil CLC, and the power reception coil CLB may be arranged side by side in the direction along the water surface 90 and the water bottom 95. Thus, the power transmission device 100 can perform power transmission in the horizontal direction underwater) and spaced apart from each other with a predefined interval (see Fig.2, Fig.  7, CLC, CLA spaced apart with a predetermined interval).
	Eguchi does not teach a ferromagnetic body that surrounds an outer side-circumference of the power transmitting coil and an outer circumference of each of the two relay coils in a radial direction and is formed of a ferromagnetic material and power receiving device comprising a house formed of a non-magnetic material.
	However, Ichikawa teaches a ferromagnetic body ( e.g., shield 231, Fig. 9)  that surrounds an outer side-circumference of the power transmitting coil ( e.g., 222, Fig. 9) and an outer circumference of each of the two relay coils( e.g., 224, Fig. 9, Eguchi teaches about two relay coils as discussed above)  in a radial direction ( 231 in a radial direction of coil , Fig. 9) and is formed of a ferromagnetic material ([0072] discuss a similar shield 131 in Fig. 7 is made of ferromagnetic material, it is obvious to made the shield of 231 as ferromagnetic material to shield the leakage of coil) and power receiving device comprising a house formed of a non-magnetic material (132 resin, Fig. 7, [0072])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eguchi, to include a ferromagnetic body that surrounds an outer side-circumference of the power transmitting coil and an outer circumference of each of the two relay coils in a radial direction and is formed of a ferromagnetic material and power receiving device comprising a house formed of a non-magnetic material, as taught by Ichikawa, in order to use the ferromagnetic material to shield the leakage of electromagnetic field from the power transmission device [0073] of Ichikawa. In addition, it is well known in the art to use a resin case to protect internal device to avoid erosion and reduce the maintenance cost.

6. Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (WO2018079082A1) in view of KOH ENG (WO 2009/123432 A2), Yuasa (JP-2015084366-A)  and Ichikawa (US 20130037365 A1)
With regard to claim 6, Eguchi teaches an underwater power supply system comprising:
a power transmitting device (e.g., 100, Fig. 2); and a power receiving device (e.g., 200, Fig. 2), wherein the power transmitting device (e.g., CLA of 100, Fig. 7) disposed underwater ( e.g., CLA is underwater, Fig. 7)  is configured to supply electric power to the power receiving device( e.g., 200, CLB, Fig. 7) , wherein the power transmitting device comprises:
a power transmitting coil ( e.g., CLA, Fig. 2, Fig. 7)  and two relay coils ( e.g., two CLCs, Fig. 2, Fig. 7) configured to transmit electric power to a power receiving coil ( e.g., CLB, Fig. 2) of the power receiving device via a magnetic field ( see abstract, page 1 of translation magnetic field), wherein the power transmitting coil ( e.g., CLA, Fig. 2, Fig. 7) and the two relay coils ( e.g., two CLCs, Fig. 2, Fig. 7)  are arranged in a horizontal direction ( see page 24 of translation para 3, the power transmission coil CLA, the relay coil CLC, and the power reception coil CLB may be arranged side by side in the direction along the water surface 90 and the water bottom 95. Thus, the power transmission device 100 can perform power transmission in the horizontal direction underwater) and spaced apart from each other with a predefined interval (see Fig.2, Fig.  7, clc, cla spaced apart with a predetermined interval).
Eguchi does not teach the power receiving device comprises a magnetic core including a housing formed of a non-magnetic material and a first ferromagnetic body formed of a first ferromagnetic material surrounding an outer side of the housing: and a power receiving coil formed by sealing an electric wire with a resin cover, wherein the electric wire wounds around an outer circumference of the magnetic core, and  a second ferromagnetic body that surrounds an outer side-circumference of the power transmitting coil and an outer circumference of each of the two relay coils in a radial direction and is formed of a second ferromagnetic material.
However, KOH ENG teaches the power receiving device comprises a magnetic core including a housing formed of a non- magnetic material (a long string of plastic, page 2, para 1); a ferromagnetic body ( ferrite beads core with a center hole, Fig. 1) formed of a ferromagnetic material surrounding an outer side of the housing and is (ferrite beads core may have center hole that allow insertion of a long string of plastic, page 2, para 1, which teaches ferrite bead core surround the long string of plastic house); and a coil ( winding coil, claim 10 of Koh Eng) wound around an outer circumference  of the magnetic core (10 Epoxy compound El of Fig. 1 bond the winding coil to ferrite cores surface of quadruple holes HBl and quadruple holes HB2 see claim 10 of Koh Eng).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Eguchi , to configure a housing to be formed of a weak magnetic material; a first ferromagnetic body that surrounds an outer side of the housing and is formed of a ferromagnetic material; and a power receiving coil wound around an outer side of the first ferromagnetic body, as taught by Koh Eng, because ferrite core of a coil winding is known in the art  its high permeability and its low electrical conductivity, and can reduce the loss in the system. In addition, the plastic housing is used for holding together the ferrite core, avoid the break of the ferrite core, which cause the damage to the system ( see page 2 para 1 of Koh Eng).
Yuasa teaches a power receiving coil formed by sealing an electrical wire (winding of 250 , Fig. 3) with a resin cover ( e.g., 230, Fig. 3) ( Note that Yuasa also teaches a coil ( e.g., 250, Fig. 3) wound around an outer circumference  of the magnetic core ( e.g., 260, Fig. 3))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Eguchi and  Koh Eng, to include a power receiving coil formed by sealing an electrical wire with a resin cover, as taught by Yuasa, because it is well known in the art that the resin sealing of the wire can protection against the vibration and corrosive agents, the  resin sealing of the coil can reduce the maintenance cost.
In addition, Ichikawa teaches a ferromagnetic body ( e.g., shield 231, Fig. 9)  that surrounds an outer side-circumference of the power transmitting coil ( e.g., 222, Fig. 9) and an outer circumference of each of the two relay coils( e.g., 224, Fig. 9, Eguchi teaches about two relay coils as discussed above)  in a radial direction ( 231 in a radial direction of coil , Fig. 9) and is formed of a ferromagnetic material ([0072] discuss a similar shield 131 in Fig. 7 is made of ferromagnetic material, it is obvious to made the shield of 231 as ferromagnetic material to shield the leakage of coil) and power receiving device comprising a house formed of a non-magnetic material (132 resin, Fig. 7, [0072])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eguchi , Koh Eng and Yuasa, to include a ferromagnetic body that surrounds an outer side-circumference of the power transmitting coil and an outer circumference of each of the two relay coils in a radial direction and is formed of a ferromagnetic material and power receiving device comprising a house formed of a non-magnetic material, as taught by Ichikawa, in order to use the ferromagnetic material to shield the leakage of electromagnetic field from the power transmission device [0073] of Ichikawa. 
With regard to claim 7, the combination of Eguchi and  Koh Eng and Yuasa and Ichikawa teaches all the limitation of claim 6, and Eguchi  further teaches the power transmitting device is structured in such a way that the power receiving device ( clb, Fig. 7)  can move freely in both a backward direction and a forward direction inside the power transmitting device ( Cla, clc, Fig. 7) ( see clb can move backward and forward  ( at three different position insides of cla and clc, Fig. 7, see page 24 of translation para 3, the power transmission coil CLA, the relay coil CLC, and the power reception coil CLB may be arranged side by side in the direction along the water surface 90 and the water bottom 95. Thus, the power transmission device 100 can perform power transmission in the horizontal direction underwater)
Response to Arguments
7. The 112(b) rejection is withdrawn because applicant amends the claim.
Regard to claim 1 claim 6, Applicant argues that Koh Eng fails to teaches “a magnetic core including a housing formed of a non-magnetic material and a ferromagnetic body formed of a ferromagnetic material surrounding an outsider of the housing” because the Examiner fails to identify which element of Koh Eng are equivalent to claimed housing, ferromagnetic body and power receiving coil. The examiner disagrees. Koh Eng teaches a housing formed of a non- magnetic material (a long string of plastic, page 2, para 1, Fig. 1); a ferromagnetic body ( ferrite beads core with a center hole, Fig. 1,  and page 2, para 1,  ) formed of a ferromagnetic material surrounding an outer side of the housing and is (ferrite beads core may have center hole that allow insertion of a long string of plastic, page 2, para 1, which teaches ferrite bead core surround the long string of plastic house); and a coil ( winding coil, claim 10 of Koh Eng) wound around an outer circumference  of the magnetic core (10 Epoxy compound El of Fig. 1 bond the winding coil to ferrite cores surface of quadruple holes HBl and quadruple holes HB2 see claim 10 of Koh Eng). It is clear that the (long string of plastic, page 2, para 1) is the housing, ( ferrite beads core with a center hole, Fig. 1,  and page 2, para 1) is the ferromagnetic body, ( winding coil, claim 10 of Koh Eng) is the coil (Yuasa and Bana teaches about the power receiving coil). (Note that the newly cited reference Yuasa also teaches a coil (e.g., 250, Fig. 3) wound around an outer circumference of the magnetic core (e.g., 260, Fig. 3))
 Applicant’s other arguments with respect to claim(s) 1, 5, 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichikawa (US20150008877A1) teaches about housing for relay coil and transmitter coil
Mita (US 20130015699 A1) teaches about a relay coil.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836